Mr. Justice Humphreys
delivered the opinion of the court:
Under the statutes applicable to this District, complainants filed a bill to enforce a mechanic’s lieu.
Do the facts bring the cáse within the operation of the provisions of the statute as to liens ?
Notice was given that a lien would be asserted for introducing into the basement of the house, which was the property of Mrs. Kilbourn, what is termed a heater. No specified lot or house was mentioned. It was only oil K street.
We are unanimous that the description of the premises intended to be laid upon and covered by an asserted lien was not sufficient to give complainants the right of controlling a sale of the entire property; in fact, that no lien existed by reason of the statutory notice.
Some members of the court are of opinion that the nature of the complainant’s claim is not such as will entitle him under the statute to attach the property.
But the first point is decisive of the question.
The decree is reversed and the bill dismissed.